IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 00-20152



LA BANQUE SOCIETE GENERALE; LA BANQUE DE NEUFLIZE
SCHLUMBERGER MALLETT,

                                         Plaintiffs-Appellees,
                             versus

BUTAN VALLEY N V,
                                         Defendant-Appellant.


LA BANQUE SOCIETE GENERALE; LA BANQUE DE NEUFLIZE
SCHLUMBERGER MALLETT,

                                         Plaintiffs-Appellees,
                              versus

SHEIKH ABDILLAH OTHMAN ABDULLAH AL-KASABI,

                                         Defendant-Appellant.


                          No. 00-20153



LA BANQUE SOCIETE GENERALE; LA BANQUE DE NEUFLIZE
SCHLUMBERGER MALLETT,

                                         Plaintiffs-Appellees,
                             versus

BUTAN VALLEY N V,
                                         Defendant-Appellant.


LA BANQUE SOCIETE GENERALE; LA BANQUE DE NEUFLIZE
SCHLUMBERGER MALLETT,

                                         Plaintiffs-Appellees,
                              versus
SHEIKH ABDILLAH OTHMAN ABDULLAH AL-KASABI,

                                                  Defendant-Appellant.



            Appeals from the United States District Court
                  For the Southern District of Texas
                     (H-98-CV-2118 & H-99-CV-560)

                              May 24, 2001

Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellees contend that Appellants filed premature notices of

appeal, depriving this Court of jurisdiction. We agree and now

dismiss these appeals.

     The appeals before this Court were not taken from a final

appealable judgment.1 The district court's January 21, 2000 orders

did not resolve Appellees' claims for declaratory judgment and

enforcement of the arbitration award against Butan Valley. Nor did

the February 4, 2000 "Final Judgment" finally dispose of the

remaining    issues   and   parties,       as   the   district   court   later

recognized. The court also did not enter a certification under Rule

54 or 28 U.S.C. § 1292(b).




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 28 U.S.C. § 1291 (2001).

                                       2
     The "extraordinarily limited" scope of the collateral doctrine

provides no      refuge     for   Appellants.2     Enforcement   of   the   award

against Al-Kasabi does not resolve an issue completely separate

from the merits of the declaratory judgment and enforcement claims

asserted against Butan Valley. For instance, Appellees' alter ego

argument is central to their response to Appellants' contention

that the district court lacked personal jurisdiction over Al-

Kasabi. In addition, the merits of the confirmation order could be

reviewed    on     appeal    alongside       the   declaratory   judgment    and

enforcement claims.3

     Subsequent actions taken by the district court did not "cure"

these defects. Rule 4(a)(2) of the Federal Rules of Appellate

Procedure "permits a notice of appeal from a non-final decision to

operate as a notice of appeal from the final judgment only when a

district court announces a decision that would be appealable if

immediately followed by the entry of judgment."4 The court's Order

for Summary Judgment on March 21, 2001 ostensibly disposed of the

remaining issues in these cases.5 However, this order was not


     2
       See Pan Eastern Exploration Co. v. Hufo Oils, 798 F.2d 837,
839 (5th Cir. 1986).
     3
         See id.
     4
       FirsTier Mortgage Co. v. Investors Mortgage Co., 498 U.S.
269, 276 (1991).
     5
       Appellees contend that even this order lacked the requisite
finality. We need not decide this question, however, as the appeals
must be dismissed regardless.

                                         3
merely a formal, ministerial entry of the January 21, 2000 orders.6

Indeed, the summary judgment order disposed of issues not resolved

or properly addressed by the court on January 21, 2000. As the

notices    of   appeal   were   prematurely   filed,   our   Court   has   no

jurisdiction.7 We must therefore DISMISS the instant appeals.8

     DISMISSED.




     6
         See United States v. Cooper, 135 F.3d 960, 963 (5th Cir.
1998).
     7
         See id.
     8
       We note that the district court entered yet another judgment
in this case on April 24, 2001. This latest judgment appears to be
a final judgment. That the Appellants filed the appeal pending
before us prematurely does not foreclose their ability to appeal
from this most recent judgment. Moreover, with respect to this
April 24 judgment, the Appellees apparently have pending before the
district court a “Motion to Correct Final Judgment.” Such motions
may suspend the time for filing a notice of appeal. See FED. R.
APP. P. 4(a)(4)(A) (West 2001); Madison v. Vintage Petroleum, Inc.,
114 F.3d 514, 516 (5th Cir. 1997).

                                     4